Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . By this amendment,
Claims 3-5, 11, and 17-20 have been canceled. 
Claims 1-2, 6-10, 12-16, and 21-27 are pending.

Duplicate Claims
Claims 23 and 24 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 8 and 9, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation discloses sufficient structure, material, or acts to entirely perform the disclosed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation discloses function without reciting sufficient structure, material or acts to entirely perform the disclosed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) disclose(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In claim 16, 
Claim limitation “means” in “means for receiving” appears to be a controller (specification, para 0022)
Claim limitation “means” in “means for storing” appears to be a controller (specification, para 0017)
Claim limitation “means” in “means for creating” appears to be a controller (specification, para 0022)
Claim limitation “means” in “means for storing” appears to be a controller (specification, para 0017)
Claim limitation “means” in “means for maintaining” appears to be a controller (specification, para 0019)

Claim limitation “means” in “means for decreasing” appears to be a controller (specification, paras 0061 and 0062)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-10, 12-16, and 21-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Khawand et al. (US 2012/0106852, hereafter Khawand), in view of Yu et al. (US 2019/0243754, hereafter Yu), and in view of Watkins et al. (US 2019/0325048, hereafter Watkins)
With respect to independent claim 1, Khawand discloses
A storage system comprising: a memory; and (disclosing a computing device #205, comprising a storage system #230 (paras 0044-0048). The storage system #230 may include a local storage such as a flash memory (para 0034; fig. 11 and relevant texts); see also paras 0024 and 0045; figs. 1-2; para 0052; fig. 13))
a controller configured to: (the disclosure of storing data to and reading data from the storage #230 suggests that the storage #230 includes at least a controller for managing access to the storage #203 (paras 0030, 0045, 0111, and 0124))
receive, from a host, (computing device #205 may include a pre-processor considered as a host (para 0044; fig. 2; fig. 0048; fig. 13: #1310)) a single image from a sequence of images; (disclosing receiving image input #210, which may be a single image or a set of images (para 0044). The set of images may include a first burst image. Since each image in a burst mode image series is captured at a different time instance (para 0035), then the first burst image may considered as a single image from the set of images or a series of image, which is considered as a sequence of images (paras 0003-0004; see also para 0001))
store the single image in the memory: (disclosing storing the linked burst mode image in storage #230 (para 0045 and 0052); since the linked burst mode image include the first burst image; therefore, the first burst image or the single image may be stored in the storage #230)
after the single image is stored in the memory, (disclosing storing the first burst image in the storage #230 (para 0052)) receive, from the host, delta image data for a plurality of additional images from the sequence of images, (disclosing calculates a difference between image data for the first image and a second image in the burst mode series. The second image 
wherein the  delta image data is created from a copy of the single image cached in the host; (disclosing the computing device #205 caches images from image input #210 (para 0044), and the system calculates a difference between image data for the first image and a second image in the burst mode series (paras 0044 and 0054; fig. 3); and that suggests that the delta image is created from a copy of image cached in a memory of the computing device #205, or in memory #1120 of basic configuration having processing unit #1110 considered as a host (para 0110; fig. 11))
store the delta image data in the memory; (disclosing storing delta image (para 0058), and delta image may be finally stored in the storage #230, because a linked burst mode images can include delta image representing a temporal difference between the image data (e.g., pixel data) for two burst images captured at different time instances (abstract))
create a link structure for the plurality of additional images, wherein each image of the  plurality of additional images links to a memory location of that image’s delta image data and to a memory location of at least a part of the single image; (the disclosure of “Then, the second image can be reconstructed based on the set of image metadata linker fields, the information representing the difference for the second image, and the image data for the first image. For example, the system can identify a root image file based on the root image identifier field in image metadata for the second image and obtain image data for the first image from the root image file” (para 0061; see also fig. 4 and relevant texts) describes the reconstruction of a second image in a burst mode image series. The reconstruction is based on the root image 
maintain a timestamp for each memory location storing the common image
data and the delta image data; (disclosing usage of storage capacity could be repeated at different locations, and when a burst mode image captured to a location then corresponding time stamp associated with the  burst mode image is also captured and stored in the location (paras 0034-0035), since the burst mode image may include delta image(s) (para 0003; see also paras 0030-0032 and 0035))
in response to receiving a command from the host to store, in the memory, image
data is stored in one of the memory locations. (disclosing in response to a command from the computing device #205, a burst mode image and corresponding time stamp may be captured, edited, and stored in a memory location (paras 0024, 0035, and 0039; see also paras 0045, 0053, and 0060))
Khawand discloses
create a link structure for the plurality of additional images, wherein each image of the  plurality of additional images links to a memory location of that image’s delta image data and to a memory location of at least a part of the single image
But Khawand does not explicitly discloses
create a map for the plurality of additional images, wherein each image of the  plurality of additional images maps to a memory location of that image’s delta image data
and to a memory location of at least a part of the single image
However, Yu discloses a method for video recording in burst mode (paras 0001-0002), comprising “the mapping or linking indexes or indices for tracking the logical block addresses (LBAs) that are written to corresponding NAND physical locations or addresses by the flash drive” (para 0039), analogous to what has been done by Khawand. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for recording and reconstructing image of Khawand, to include the method for mapping of Yu. Therefore, the combination discloses create a map for the plurality of images, wherein each image of the plurality of images maps to a memory location of at least a part of the common image data and to a memory location of that image’s delta image data. The person of ordinary skill in the art would have been motivated to apply the modification for reducing the total recorded size of the video or burst mode images without sacrificing image quality while improving the total recording time of the images (Yu, para 0026)
Khawand discloses
maintain a timestamp for each memory location storing the common image
data and the delta image data
in response to receiving a command from the host to store, in the memory, image
data is stored in one of the memory locations
But Khawand does not explicitly disclose
maintain a reference count for each memory location storing the common image
data and the delta image data
in response to receiving a command from the host to store, in the memory, image data that is already stored in one of the memory locations, increase the reference count for the one of the memory locations instead of storing the image data in the memory; and in response to receiving a command from the host to erase image data stored in the one of the memory locations, decrease the reference count for the one of the memory locations instead of erasing the image data stored in the one of the memory locations, unless the reference count is reduced to zero, in which case the image data is erased
	However, Watkins discloses a method of increasing the reference count of the objects in its object record instead of storing the object; decreasing the reference count of the object instead of deleting the object; and when the reference count of the object is zero, the object is deleted (para 0054; see also para 22). Thus, this method is analogous to what has been done by Khawand. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of displaying burst mode images of Khawand, to include the method of management of reference count of Watkins. Therefore, the combination discloses maintain a reference count for each memory location 

With respect to claim 2, the combination of Khawand and Yu discloses
The storage system of Claim 1, wherein the memory locations are identified by logical block addresses. (Yu, disclosing using logical block addresses (LBAs) to identify memory physical locations (para 0039))

Claims 3-5: canceled.

With respect to claim 6, the combination of Khawand and Yu discloses
The storage system of Claim 1, wherein the controller is configured to create the map in response to receiving an indication from the host that the host is operating in a burst mode. (Khawand, disclosing in response to the burst mode (para 0054) an index table is created (paras 

With respect to claim 8, Khawand discloses
The storage system of Claim 1, wherein the storage system is configured to be removably connected to the host. (disclosing the storage #230 is configured to receive burst mode images from processing unit #1110 (paras 0024 and 0045; figs. 1-2; para 0052; figs. 11-12)); and that the storage #1140 may be removable or non-removable (para 0112 and 0125; fig. 11))

With respect to claim 9, Khawand discloses
The storage system of Claim 1, wherein the storage system is configured to be
connected to the host. (disclosing mobile device can include memory #1320, which may include non-removable memory #1322 and/or removable memory #1324 (paras 0112 and 0125); and that suggests that the memory #1322 is embedded in the mobile device considered as a host)

With respect to claim 21, Khawand discloses
The storage system of Claim 1, wherein the host comprises an image capture device configured to capture the sequence of images. (disclosing the computing device #205 includes an image capture #110 to capture a burst mode image series (paras 0003 and 0024))

With respect to claim 22, Khawand discloses
The storage system of Claim 1, wherein the sequence of images was taken while the host was in a burst mode. (the disclosure of “a computing device 205 implements a linked burst mode image tool 220 that accepts image input 210” (para 0044) suggests that the computing device #205 receives image input #210 when operating in a burst mode (paras 0003 and 0052))

With respect to claim 23, Khawand discloses
The storage system of Claim 1, wherein the storage system is configured to be removably connected to the host. similar rejection to claim 8 is applied, mutatis mutandis, to claim 23)

With respect to claim 24, Khawand discloses
The storage system of Claim 1, wherein the storage system is configured to be embedded in the host. (similar rejection to claim 9 is applied, mutatis mutandis, to claim 24)

With respect to independent claim 10, Khawand discloses
A method comprising: (para 0117)
performing the following in a storage system comprising a memory: (disclosing performing operations (abstract) in computing device #205 comprising a storage #230 (para 0044))
receiving, from a host, (computing device #205 may include a pre-processor considered as a host (para 0044; fig. 2; fig. 0048; fig. 13: #1310))
common image data that is shared by a plurality of images
and delta image data that is different in each of the plurality of images, wherein the common image data and the delta image data are identified by the host; (disclosing receiving a root image of a series of linked burst mode images, and a plurality of delta images. A delta image represents a temporal difference between the image data for two burst images. The root image may be considered as a common image shared by burst images (paras 0003 and 0053-0054 and 0058)
storing the common image data and the delta image data in the memory; (disclosing storing the root image data and the delta image data in the storage #230 (paras 0045 and 0053-0054; figs. 2-3 and relevant texts))
create a link structure for the plurality of images, wherein each image of the plurality of images links to a memory location of at least a part of the common image data and to a memory location of that image’s delta image data; (the disclosure of “ Then, the second image can be reconstructed based on the set of image metadata linker fields, the information representing the difference for the second image, and the image data for the first image. For example, the system can identify a root image file based on the root image identifier field in image metadata for the second image and obtain image data for the first image from the root image file” (para 0061; see also fig. 4 and relevant texts) describes the reconstruction of a second image in a burst mode image series. The reconstruction is based on the root image of the burst mode image series and the delta image associated with the second image to be reconstructed (fig. 9 and relevant texts). That means that an index of each image of the burst mode image series is linked to the index of root image and the index of corresponding delta 
maintain a timestamp for each memory location storing the common image
data and the delta image data; (disclosing usage of storage capacity could be repeated at different locations, and when a burst mode image captured to a location then corresponding time stamp associated with the  burst mode image is also captured and stored in the location (paras 0034-0035), since the burst mode image may include delta image(s) (para 0003; see also paras 0030-0032 and 0035))
maintain a timestamp for each memory location storing the common image
data and the delta image data; (disclosing usage of storage capacity could be repeated at different locations, and when a burst mode image captured to a location then corresponding time stamp associated with the  burst mode image is also captured and stored in the location (paras 0034-0035), since the burst mode image may include delta image(s) (para 0003; see also paras 0030-0032 and 0035))
in response to receiving a command from the host to store, in the memory, image
data is stored in one of the memory locations. (disclosing in response to a command from the computing device #205, a burst mode image and corresponding time stamp may be captured, 
Khawand discloses
create a link structure for the plurality of images, wherein each image of the plurality of images links to a memory location of at least a part of the common image data and to a memory location of that image’s delta image data
But Khawand does not explicitly disclose
creating a map for the plurality of images, wherein each image of the plurality of
images maps to a memory location of at least a part of the common image data and to a memory location of that image’s delta image data
However, Yu discloses a method for video recording in burst mode (paras 0001-0002), comprising “the mapping or linking indexes or indices for tracking the logical block addresses (LBAs) that are written to corresponding NAND physical locations or addresses by the flash drive” (para 0039), analogous to what has been done by Khawand. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for recording and reconstructing image of Khawand, to include the method for mapping of Yu. Therefore, the combination discloses create a map for the plurality of images, wherein each image of the plurality of images maps to a memory location of at least a part of the common image data and to a memory location of that image’s delta image data. The person of ordinary skill in the art would have been motivated to apply the modification for reducing the total recorded size of 
Khawand discloses
maintain a timestamp for each memory location storing the common image
data and the delta image data
in response to receiving a command from the host to store, in the memory, image
data is stored in one of the memory locations
But Khawand does not explicitly disclose
maintaining a reference count for each memory location storing the common image data and the delta image data
in response to receiving a command from the host to store, in the memory, image
data that is already stored in one of the memory locations, increasing the reference count for the one of the memory locations instead of storing the image data in the memory; and in response to receiving a command from the host to erase image data stored in
the one of the memory locations, decreasing the reference count for the one of the memory locations instead of erasing the image data stored in the one of the memory locations, unless the reference count is reduced to zero, in which case the image data is erased
	However, Watkins discloses a method of increasing the reference count of the objects in its object record instead of storing the object; decreasing the reference count of the object instead of deleting the object; and when the reference count of the object is zero, the object is deleted (para 0054; see also para 22). Thus, this method is analogous to what has been done by Khawand. 


Claim 11: canceled.

With respect to claim 12, Khawand discloses
The method of Claim 10, wherein the host comprises an image capture device configured to capture the sequence of images. (disclosing the computer devices #205 comprises linked burst mode image tool #220 that accepts image input #210 (para 0044; fig. 2) comprising a series of linked burst mode images (para 0003))

With respect to claim 13, Khawand discloses
The method of Claim 10, wherein the sequence of images was taken while the host was in a burst mode. (the disclosure of “a computing device 205 implements a linked burst mode image tool 220 that accepts image input 210” (para 0044) suggests that the computing device #205 receives image input #210 when operating in a burst mode (paras 0003 and 0052))

With respect to claim 14, Khawand discloses
The method of Claim 10, wherein the storage system is configured to be removably connected to the host. (similar rejection for claim 8 is applied, mutatis mutandis, to claim 14)

With respect to claim 15, Khawand discloses
The method of Claim 10, wherein the storage system is configured to be embedded in the host. (similar rejection for claim 9 is applied, mutatis mutandis, to claim 15)

With respect to claim 25, Khawand and Yu discloses
The method of Claim 10, wherein the memory locations are identified by logical block addresses. (Yu, disclosing a method for video recording in burst mode (paras 0001-0002), comprising “the mapping or linking indexes or indices for tracking the logical block addresses (LBAs) that are written to corresponding NAND physical locations or addresses by the flash drive” (para 0039); and that suggests that memory locations are identified by logical block addresses (LBAs))

With respect to claim 26, the combination of Khawand and Yu discloses
The method of Claim 10, further comprising creating the map in response to
receiving an indication from the host that the host is operating in a burst mode. (Khawand, disclosing creating the links (abstract and para 0003) in response to receive a signal from a shutter button when the shutter button is pressed. Pressing the shutter button indicates the host is operating in a burst mode (para 0054; see also paras 0033, 0100, and 0106); Yu discloses creating the map in burst mode to track logical block addresses (LBAs) (para 0039))

With respect to independent claim 16, Khawand discloses
A storage system comprising: a memory; (disclosing a computing device #205, comprising a storage system #230 (paras 0044-0048). The storage system #230 may include a local storage such as a flash memory (para 0034; fig. 11 and relevant texts); see also paras 0024 and 0045; figs. 1-2; para 0052; fig. 13))
means (the disclosure of storing data to and reading data from the storage #230 suggests that the storage #230 includes at least a controller for managing access to the storage #203 (paras 0030, 0045, 0111, and 0124)) for receiving, from a host, (computing device #205 may include a pre-processor considered as a host (para 0044; fig. 2; fig. 0048; fig. 13: #1310)) a single image from a sequence of images; (disclosing receiving image input #210, which may be a single image or a set of images (para 0044). The set of images may include a first burst image. Since each image in a burst mode image series is captured at a different time instance (para 0035), then the first burst image may considered as a single image from the set of images or a 
means for storing the single image in the memory; (disclosing storing the linked burst mode image in storage #230 (para 0045 and 0052); since the linked burst mode image include the first burst image; therefore, the first burst image or the single image may be stored in the storage #230)
means for receiving, from the host after the single image is stored in the memory, delta image data for a plurality of additional images from the sequence of images, (disclosing storing the first burst image in the storage #230 (para 0052); and (disclosing calculates a difference between image data for the first image and a second image in the burst mode series. The second image may be considered as an additional image from the sequence of images (para 0054), which has a plurality of images (para 0052; fig. 3, #310)) wherein the delta image data is created from a copy of the single image cached in the host; (disclosing the computing device #205 caches images from image input #210 (para 0044), and the system calculates a difference between image data for the first image and a second image in the burst mode series (paras 0044 and 0054; fig. 3); and that suggests that the delta image is created from a copy of image cached in a memory of the computing device #205, or in memory #1120 of basic configuration having processing unit #1110 considered as a host (para 0110; fig. 11))
means for storing the delta image data in the memory; (disclosing storing delta image (para 0058), and delta image may be finally stored in the storage #230, because a linked burst mode images can include delta image representing a temporal difference between the image data (e.g., pixel data) for two burst images captured at different time instances (abstract))
create a link structure for the plurality of additional images, wherein each image of the  plurality of additional images links to a memory location of that image’s delta image data and to a memory location of at least a part of the single image; (the disclosure of “Then, the second image can be reconstructed based on the set of image metadata linker fields, the information representing the difference for the second image, and the image data for the first image. For example, the system can identify a root image file based on the root image identifier field in image metadata for the second image and obtain image data for the first image from the root image file” (para 0061; see also fig. 4 and relevant texts) describes the reconstruction of a second image in a burst mode image series. The reconstruction is based on the root image of the burst mode image series and the delta image associated with the second image to be reconstructed (fig. 9 and relevant texts). That means that an index of each image of the burst mode image series is linked to the index of root image and the index of corresponding delta image (para 0004). Since the root image and the corresponding delta image are stored in memory locations of the storage #230, and the data from those memory locations are retrieved for the reconstruction (figs. 9 and 2); and that suggests that the index of the image to be constructed is linked to the memory locations. Thereby, the controller generates the link structure for tracking the image to be constructed as well as the root image and the corresponding delta image stored in the memory locations)
maintain a timestamp for each memory location storing the common image
data and the delta image data; (disclosing usage of storage capacity could be repeated at different locations, and when a burst mode image captured to a location then corresponding time stamp associated with the  burst mode image is also captured and stored in the location 
means for increasing the reference count for the one of the memory locations instead of storing the image data in the memory in response to receiving a command from the host to store, in the memory, image data that is already stored in one of the memory locations; and
means for decreasing the reference count for the one of the memory locations instead of erasing the image data stored in the one of the memory locations, unless the reference count is reduced to zero, in which case the image data is erased in response to receiving a command from the host to erase image data stored in the one of the memory locations.
Khawand discloses
create a link structure for the plurality of additional images, wherein each image of the  plurality of additional images links to a memory location of that image’s delta image data and to a memory location of at least a part of the single image
But Khawand does not explicitly discloses
means for creating a map for the plurality of additional images, wherein each image of the plurality of additional images maps to a memory location of that image’s delta image data and to a memory location of at least a part of the single image
However, Yu discloses a method for video recording in burst mode (paras 0001-0002), comprising “the mapping or linking indexes or indices for tracking the logical block addresses (LBAs) that are written to corresponding NAND physical locations or addresses by the flash drive” (para 0039), analogous to what has been done by Khawand. 

Khawand discloses
maintain a timestamp for each memory location storing the common image
data and the delta image data
in response to receiving a command from the host to store, in the memory, image
data is stored in one of the memory locations
But Khawand does not explicitly disclose
maintaining a reference count for each memory location storing at least the part of the single image data and the delta image data
increasing the reference count for the one of the memory locations instead of storing the image data in the memory in response to receiving a command from the host to store, in the memory, image data that is already stored in one of the memory locations; and decreasing the reference count for the one of the memory locations instead of erasing the image data stored in the one of the memory locations, unless the reference count is reduced to zero, in which case the image data is erased in response to receiving a command from the host to erase image data stored in the one of the memory locations
However, Watkins discloses a method of increasing the reference count of the objects in its object record instead of storing the object; decreasing the reference count of the object instead of deleting the object; and when the reference count of the object is zero, the object is deleted (para 0054; see also para 22). Thus, this method is analogous to what has been done by Khawand. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of displaying burst mode images of Khawand, to include the method of management of reference count of Watkins. Therefore, the combination discloses a reference count for each memory location storing the common image data and the delta image data; in response to receiving a command from the host to store, in the memory, image data that is already stored in one of the memory locations, increase the reference count for the one of the memory locations instead of storing the image data in the memory; and in response to receiving a command from the host to erase image data stored in the one of the memory locations, decrease the reference count for the one of the memory locations instead of erasing the image data stored in the one of the memory locations, unless the reference count is reduced to zero, in which case the image data is erased. The person of ordinary skill in the art would have been motivated to apply the modification for increasing life of SSD; and thereby, increased durability and reduce cost of the SSD (Watkins, para 0015))



Claims 7 and 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Khawand et al. (US 2012/0106852, hereafter Khawand), in view of Yu et al. (US 2019/0243754, hereafter Yu), and in view of Watkins et al. (US 2019/0325048, hereafter Watkins), as applied to claims 1 and 10 above, in view of Filderman et al. (US 2017/0177261, hereafter Filderman)
With respect to claim 7, Khawand discloses
The storage system of Claim 1, wherein the memory comprises some dimensional memory. (disclosing the storage #230 may include a volatile memory or nonvolatile memory (para 0026); and each of the memories may be a memory having some dimensions, such as a two-dimensional nonvolatile memory)
Khawand recites
the memory comprises some dimensional memory
But Khawand does not explicitly recite
the memory comprises a three-dimensional memory
	However, Filderman discloses a storage device used in burst mode operation, and the storage device may include a two dimensional flash memory and/or a three-dimensional flash memory (paras 0013-0014 and 0037), analogous to what has been done by Khawand.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the storage device of Khawand, to include the storage device of Filderman. Therefore, the combination discloses the memory 

With respect to claim 27, Khawand recites
The method of Claim 10, wherein the memory comprises some dimensional memory.
(disclosing the storage #230 may include a volatile memory or nonvolatile memory (paras 0026 and 0034); and each of the memories may be a memory having some dimensions, such as a two-dimensional nonvolatile memory)
Khawand recites
	the memory comprises some dimensional memory
But Khawand does not explicitly recite
	the memory comprises a three-dimensional memory
	However, Filderman discloses a storage device used in burst mode operation, and the storage device may include a two dimensional flash memory and/or a three-dimensional flash memory (paras 0013-0014 and 0037), analogous to what has been done by Khawand.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the storage device of Khawand, to include the storage device of Filderman. Therefore, the combination discloses the memory comprises a three-dimensional memory. The person of ordinary skill in the art would have been motivated to apply the modification for using stacked-chip memory device; and thereby, increased efficiency, saved space, and reduced cost (para 0037))


Response to Arguments
Applicant’s arguments, see the Remarks, filed 02/16/2022, with respect to the rejection(s) of claim(s) 1-2, 6-16, and 21-27 under AIA  35 U.S.C 103 have been fully considered but they are not persuasive and the rejections are being maintained. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137